Citation Nr: 1316661	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for progressive neurodegenerative disease, due to a head trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to April 2000.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Fargo, North Dakota.  

As a threshold matter, the RO denied service connection for a seizure disorder in March 2005 and the Veteran did not appeal this decision.  Generally, a claim that was been denied in an unappealed rating decision may not thereafter be reopened and allowed unless new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).  However, a claim based on a diagnosis of a new mental disorder starts a new claim, when the new disorder had not been diagnosed at the time of the prior notice of disagreement.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Board finds this reasoning applies in the current case.  The current diagnosis of progressive neurodegenerative disease is a new diagnosis despite the fact that the underlying symptoms appear, at times, to include seizures.  The Board may accordingly consider the claim for service connection for progressive neurodegenerative disease without first determining whether new and material evidence has been received.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

Progressive neurodegenerative disease was not present during active duty service, was not shown for several years after discharge, and is not related to the Veteran's active duty service.



CONCLUSION OF LAW

The criteria for service connection for progressive neurodegenerative disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

The RO's June 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The same letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Moreover, the RO's decisions came after complete statutory and regulatory notification of the Veteran's rights, and therefore, the notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with several VA examinations which were conducted to determine the etiology of the progressive neurodegenerative disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The February 2012 and March 2012 examination reports are adequate for purposes of this decision as they are based upon a complete review of the evidence of record and consideration of the Veteran's lay statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinions were supported by adequate rationale, with citations to the pertinent evidence in the record for foundation.  In this regard, there has been substantial compliance with the Board's December 2011 and October 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In May 2007, the Veteran submitted a claim of entitlement to service connection for progressive neurodegenerative disease, due to head trauma.  The Veteran reported he was struck in the head by a ship's hatch which, he opines, is the underlying cause of his neurological disorder.  In September 2007, the RO denied the claim.  The Veteran has perfected an appeal with the denial of service connection for the progressive neurodegenerative disease.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Board finds there is competent evidence of record which demonstrates a current diagnosis of progressive neurodegenerative disease after the Veteran's military retirement.  Service connection for the disorder must be denied, however, as there is no competent, probative evidence which links this disorder to the Veteran's active duty service, to include his report of being struck on the head by a ship's hatch.  

The service treatment records are silent as to complaints of, diagnosis of, or treatment for a progressive neurodegenerative disease.  Additionally, no health care examiner who reviewed the evidence of record determined that the Veteran had such a disorder during active duty.  

Assuming that the progressive neurodegenerative disease can be considered as a organic disease of the central nervous system or any of the other regulatory chronic disorders, the Board finds that service connection cannot be granted on a presumptive basis.  38 U.S.C.A. §§ 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  There is no competent evidence of record which demonstrates that the progressive neurodegenerative disease was present to a compensable degree within one year of the Veteran's military retirement.  No health care professional has provided any opinion which demonstrates that such a fact pattern exists.  The Veteran's, his spouse's, and his representative's statements are not competent evidence to establish a neurodegenerative disease diagnosis within in the regulatory time frame that meets the criteria for a compensable evaluation.  Accordingly, service connection for this disability on appeal is not warranted on a presumptive basis.  Id. 

Private medical records dated in February 2004 reveal the Veteran had an abrupt loss of consciousness and the shaking of all four extremities.  He bit his lip and was incontinent of urine.  Generalized stiffness and shaking was present, which lasted for a minute or two.  When the Veteran awoke, he was combative and was taken to an emergency room.  The Veteran's wife informed a clinician that she was unaware of any prior episodes of loss of consciousness or any other spells.  It was reported that the Veteran's brother had seizures.  The pertinent impressions of the physical examination were probable single generalized seizure, with postictal encephalopathy and subsequent toxic/metabolic encephalopathy, with the cause of the apparent seizure unclear.  Another record dated the same month included the impressions of seizure of unclear etiology, rule out dysrrythymia, and syncope probably secondary to the seizure.  Another record from the same month reveals the Veteran denied a previous history of a head trauma.  

In July 2005, a private medical record provided the impression of seizure disorder, with neurologic deterioration of an unclear etiology.  

A November 2005 VA clinical record referenced that the Veteran had a seizure and prolonged postictal state, and thereafter a progressive neurologic disorder of an uncertain etiology was diagnosed.  The Veteran was referred to the Mayo Clinic and was thought to have Gerstmann Straussler Scheinker disease (GSS).  The pertinent assessments were GSS and seizure disorder.  

In December 2005, a private medical record found that the Veteran had a chronically, progressive neurologic disorder that had not been diagnosed by specialists at the Mayo Clinic.  The impression was seizure-like activity, with underlying progressive neurologic disorder.  In February 2006, records from the Mayo Clinic reveal that the etiology of the Veteran's neurological illness was unclear.  An August 2007 private clinical record includes the impression of neurodegenerative disorder of an uncertain etiology, with myoclonus, cognitive decline, and gait disturbance.  

In November 2007, a private medical record reported that the Veteran's medical history was significant for an unknown seizure disorder.  In October 2008, a private medical record indicated that the Veteran had a presumed progressive neurodegenerative condition of an unknown etiology, that was manifested with myoclonus, dementia, and spells.  A January 2009 private clinical record indicated  that the Veteran was found to have a history of seizure disorder and a presumed progressive neurodegenerative disorder of an unknown etiology.  He had mild clonus and dementia that was felt to be related to the progressive neurodegenerative disorder, which started with seizure-like activities.  A May 2009 private clinical record includes an impression of syndrome of epilepsy, myoclonus, cognitive decline, and diffuse weakness.  It was observed that an extensive work-up performed at the Mayo Clinic did not result in any known etiology.  

A private clinical record dated in May 2011 includes the annotation that the Veteran had an unspecified neurologic disorder behaving like Creutzfeldt-Jakob but this pathologic diagnosis had not been confirmed.  The impression was progressive neurologic disease of unknown origin with virtual total paralysis.  In July 2011, a private medical record stated that the Veteran had rapidly progressive upper motor neuron degenerative disease.  A September 2011 private clinical record found Creutzfeldt-Jakob disease.  In October 2011, a private medical record provided a diagnosis of debility based on presumed prion disease.  

A VA examination was conducted in February 2012.  The examiner reviewed the claims file as well as electronic records but did not examine the Veteran due to the state of his health.  It was noted that a neurology consultation in August 2007 indicated that the Veteran was in his usual state of health until he first had seizures in 2004.  According to the 2007 record, the Veteran's epilepsy was characterized by myoclonus, generalized tonic clonic seizures, and several episodes of status epilepticus.  The Veteran developed ataxia, progressive cognitive decline and spells characterized as lightheadedness, tremors, nauseas, vomiting, sweating, diarrhea, and decreased temperature.  He had been evaluated by several different neurologists.  Multiple magnetic resonance image (MRI) examinations had been conducted without revealing any specific pathology.  Several electroencephalograms (EEG) were interpreted as showing bilateral theta slowing.  The assessment was seizure, myoclonus (progressive myoclonic epilepsy), ataxia, and progressive cognitive decline with extensive workup.  It was observed that the Veteran had been evaluated at the Mayo clinic and no specific diagnosis could be made so the diagnosis was a progressive neurodegenerative disorder.  The examiner noted the Veteran reported he had hit his head on a ship's hatch on his retirement examination but he did not report any symptoms.  Examinations were negative for any neurological problems in service.  The Veteran reported he self-treated his head injury and his wife reported that after the incident, he had headaches.  The examiner noted that when the Veteran first entered the VA system in 2001, he not report any residual symptoms that could be related to that incident.  The examiner's review of medical literature revealed that neurodegenerative disease could cause seizures.  The literature also indicted that seizure disorders happened in five percent of head-injured people and people with early seizures, those occurring within a week of the injury, had an increased chance of risk for post-traumatic epilepsy.  The examiner found there was no evidence to support a finding that a neurodegenerative disorder could be related to a remote history of a head injury.  The examiner observed that the Veteran did not have any documented or reported seizures within a week of his head injury.  His post-head injury headaches resolved prior to military retirement.  The examiner opined that the neurodegenerative disorder was "less than likely" related to his head injury in the service and the seizures were most likely related to his neurodegenerative disorder.  

Another VA examination was conducted in March 2013.  The examiner had access and reviewed the evidence in the claims file, in virtual VA, in the CPRS notes and also had contact with a prior neurologist who recalled the Veteran very well.  The examiner noted that the Veteran reported at the time of a February 2000 examination that he hit his head on a ship's door but did not seek medical attention after the accident.  The examiner found that there was no evidence to verify that the Veteran was struck by the hatch.  The Veteran was diagnosed with a seizure issue in February 2004, many years after the undocumented event which the Veteran claimed was the cause of his disorder.  The examiner reported that there were at least five different clinical neurologists who had reviewed the case.  Each neurologist had reviewed the diagnostic computed tomography (CT) scans, MRI reports and EEG studies and each neurologist has decided that the Veteran had a cause-undiagnosed progressive neurodegenerative process.  None of these health care professionals had stated that the seizure disorder was related to the prior head injury.  The Veteran's treating neurologist informed the examiner that the Veteran was very clearly deteriorating in between seizure events, which was well documented.  The examiner opined this fact pattern is the course of a primary neurodegenerative process, not of a neurological deterioration from seizures, which would only show decline in function during active seizure event times.  The examiner found the Veteran had a unique, very clear, and regular deteriorating process and it was in no way likely to be related to any head injury from years before, even if the actual head injury happened as reported by the Veteran.  The examiner indicated that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury or illness.  

While the Veteran's, his wife's, and his representative's statements are competent evidence to provide a history of symptoms, lay statements are not sufficient to diagnose a complex medical disorder or provide an opinion as to the etiology of a complex medical disorder such as a neurodegenerative disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board finds the diagnosis and determination as to the etiology of the progressive neurodegenerative disease is not a simple medical determination.  Accordingly, the lay statements are without probative value.  
The Board's review of the evidence demonstrates that no health care professional has been able to diagnose the cause of the pertinent symptomatology demonstrated by the disorder at issue.  Significantly, no health care professional has linked, in any way, a progressive neurodegenerative disease to the Veteran's active duty service.  The reports of the 2012 and 2013 VA examinations are afforded significant probative value, as the examiners had access to and reviewed the claims file and considered the Veteran's self-reported medical history.  The examiners affirmatively opined that the currently existing progressive neurodegenerative disease was not etiologically linked to the Veteran's active duty service.  The opinions were supported by citations to pertinent evidence in the claims file as well as citations to pertinent medical literature.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a progressive neurodegenerative disease, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a progressive neurodegenerative disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


